Mr. Justice Van Orsdel
delivered the opinion of the Court:
This is an appeal from an order of the supreme court of the District of Columbia sustaining appellees’ demurrer to appellant’s second amended petition in a proceeding for' an award *549of damages for the condemnation of insanitary buildings in the District of Columbia. The order appealed from is as follows: “This cause coming on to he heard on demurrer to the second amended petition filed herein, and after argument by counsel and being considered by the court, it is, by the court, this 27th day of August, a. d. 1909, adjudged, ordered, and decreed that the said demurrer be and the same is hereby sustained. * * * From the foregoing decree, the complainant, in open court, notes an appeal to the court of appeals of the District of Columbia, and the bond for costs is hereby fixed in the sum of one hundred ($100) dollars.”
This is a mere interlocutory order, sustaining a demurrer. No final judgment was entered in the court below; hence, the appeal is fatally defective. The practice is so uniform that an appeal will not lie from such an order, that discussion or citation of authority is unnecessary. No objection on this point was made by counsel, but the court, on its own motion, will notice such a patent defect in the record, and govern it? action accordingly. The appeal is dismissed, with costs, and it is so ordered. Dismissed.